DETAILED ACTION
In Applicant’s Response filed 3/21/22, Applicant has amended claims 1-4, 7, 13-17, 19, 24, 28, 31-32 and 34. Claims 5-6, 8-12, 18, 20-23, 25-27, 29-30, 33 and 35-36 have been cancelled. Currently, claims 1-4, 7, 13-17, 19, 24, 28, 31-32 and 34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/21/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to an interview which was conducted with Joe Mayo (attorney of record) on 4/4/22.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A breathable adhesive bandage, comprising: 
a fabric layer formed entirely of wool, the fabric layer comprising  wool fibers that  have a fiber thickness in a range of 13 to 25  microns; wherein the fabric layer has a weight in a range of 5 to 15 ounces per square  yard and includes oppositely disposed first and second surfaces, wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer to provide  extra thickness  and  padding or cushioning to the fabric layer; 
an adhesive layer applied to the second surface of the fabric  layer in a discontinuous pattern such that  the adhesive layer is configured to  cover 40% to 70%  of the  second surface of the fabric layer; 
a pad attached to the second surface of the fabric layer or to the adhesive layer; and 
a removable backing, wherein the removable backing is configured to cover the pad and removably attach to the adhesive layer.

7. The breathable adhesive bandage as claimed in claim 1, wherein the fabric layer  is brushed or distressed only on the  first surface.

In claim 17 line 2: “said weight” has been changed to --a weight--.

CANCEL claim 19

31. A method of manufacturing a breathable adhesive bandage, comprising:
providing a fabric layer formed entirely from wool ,  the fabric layer comprising wool fibers  that have a fiber thickness in a range of 13 to 25  microns; wherein the fabric layer has a weight in a range of 5 to 15 ounces per square yard and includes oppositely disposed first and second surfaces;
after formation of the fabric layer, brushing  the first surface of the fabric layer  to distress the  first surface of the fabric layer to form a brushed outer surface of the fabric layer and to provide extra thickness  and  padding or cushioning to the fabric layer;
applying an adhesive layer onto the second surface of the fabric  layer in a discontinuous pattern such that  the adhesive layer  covers 40% to 70%  of the  second surface of the fabric layer;
attaching a pad to the second surface of the fabric layer or to the adhesive layer;
attaching a removable backing to the adhesive layer, wherein the removable backing covers the pad and removably attaches to the adhesive layer.

Allowable Subject Matter
Claims 1-4, 7, 13-17, 24, 28, 31-32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 31 could either not be found or was not suggested in the prior art of record. 
With respect to claim 1, the subject matter not found was a breathable adhesive bandage comprising a fabric layer formed entirely of wool wherein the fabric layer has a weight in a range of 5 to 15 ounces per square yard and includes oppositely disposed first and second surfaces, wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer, and wherein an adhesive layer is applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer, in combination with the other elements in the claims.
With respect to claim 31, the subject matter not found was a method of manufacturing a breathable adhesive bandage comprising a fabric layer formed entirely of wool wherein the fabric layer has a weight in a range of 5 to 15 ounces per square yard and includes oppositely disposed first and second surfaces, wherein after formation of the fabric layer, the first surface is brushed to distress the first surface to form a brushed outer surface of the fabric layer, and wherein an adhesive layer is applied onto the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer covers 40% to 70% of the second surface of the fabric layer, in combination with the other elements in the claims.
The closest prior art of record is Dow (US 5120325) which discloses a breathable adhesive bandage (col 1 line 30; col 2 line 44) comprising a fabric layer formed from wool (col 2 lines 29-34) which includes oppositely disposed first and second surfaces (col 2 lines 39-40) wherein an adhesive layer is applied to the second surface of the fabric layer (col 2 lines 11-12, 45-62).
Dow does not, however, explicitly disclose that the fabric layer is formed “entirely” of wool or that the fabric layer has a weight in a range of 5 to 15 ounces per square yard. Dow teaches the use of wool or various other materials, combinations of such materials, or, more specifically, “one or more layers of any natural….fibers” (col 2 lines 28-35). Dow also specifically discloses that the “preferred” backing is a woven fabric such as nylon or a polyvinyl chloride film (col 2 lines 36-39). Thus, Dow does not disclose or suggest forming the backing entirely from wool as required by the present claims. Furumori (US 2007/0212520) teaches an adhesive article comprising a fabric substrate formed from wool (para [0157]) wherein the basis weight of the fabric is preferably in the range of 10 g/m2 to 80 g/m2 (para [0159]; 10-80 g/m2 is approximately 0.29-2.36 oz/yd2). Thus, Furumori fails to disclose a wool fabric layer having a weight in a range of 5-15 oz/yd2 and, therefore, fails to overcome the deficiencies of Dow.
Dow also does not disclose that the fabric layer of the bandage has a brushed outer surface that is formed by brushing or distressing the first surface of the fabric layer after formation of the fabric layer. Pailthorpe et al (WOOL482/582: Wool Processing; CH 15: “Principles of Wool Fabric Finishing”) teaches that wool fabrics undergo raising or brushing processes in order to catch and lift fibers from the plane of the fabric surface which causes the fibers to stand or protrude from the surface as a pile or nap in order to soften the handle of the wool fabric (see Pailthorpe pages 15-14 and 15-15). Pailthorpe also teaches that the fabric is brushed only on an outer surface because as illustrated in figures 15.7 and 15.8, the fabric is passed over the pile rollers such that only one side of the fabric is in contact with the wires on the rollers — thus, only one side of the fabric (i.e. the outer surface) undergoes raising/brushing. However, despite these teachings of Pailthorpe, it would not have been obvious to provide the bandage of Dow with a brushed outer surface or, more specifically, to have formed such a surface by brushing or distressing the outer surface of the bandage of Dow after formation of the fabric layer. Dow explicitly discloses that the top side of the backing layer (which is equivalent to the claimed outer surface) preferably has “a multiplicity of folds and grooves in the surface thereof so as to simulate the texture of human skin” (col 2 lines 40-43). Brushing or distressing the outer surface of the fabric layer in Dow (to provide a brushed outer surface), as taught by Pailthorpe, would disturb or interrupt folds or grooves on the surface, which goes against the explicit teachings of Dow, and would thereby result in the outer surface having a texture which differs from that which is disclosed in Dow. Thus, for at least these reasons, Pailthorpe fails to overcome the deficiencies of Dow.
 Dow also does not disclose that the adhesive layer is applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer. Carte et al (US 2003/0064190) teaches a breathable adhesive bandage wherein “the adhesive is applied to the...backing in a discontinuous pattern so that there are adhesive coated areas and adhesive-free areas. The adhesive coated areas allow for adhesion of the bandage to the skin, while the adhesive-free areas allow moisture vapor to pass through, thereby simultaneously achieving high breathability and good wear performance using relatively low cost materials”. (para [0019]). However, Carte further teaches that the adhesive free area is less than about 25% (see abstract) - which means that the adhesive covers at least 75% of the backing layer. Thus, Carte fails to teach an adhesive layer configured to cover 40-70% of the second surface of a fabric layer since Carte explicitly requires the adhesive layer to cover at least 75% of the backing layer (i.e. a range of 75-100%). Karami et al (5244457), however, teaches an adhesive dressing which includes an adhesive layer applied to a wound covering portion of the dressing wherein the adhesive layer is configured such that at least 50% of the surface are of the wound covering portion contains adhesive (col 6 lines 21-26). Although Karami et al teaches a range of 50-100%, which overlaps with the claimed range of 40-70%, Karami does not teach or suggest providing less than 50% adhesive coverage such as to provide an adhesive layer configured to cover, i.e., only 40-50% of a surface as would be encompassed by the specifically claimed range. Additionally, Karami is silent with respect to forming a fabric layer “entirely” of wool, providing a fabric layer having a weight in a range of 5 to 15 ounces per square yard, or with respect to providing a brushed outer surface of a fabric layer of a bandage by brushing or distressing the outer surface after formation of the fabric layer. Thus, for at least these reasons, like Furumori, Pailthorpe and Carte, Karami fails to overcome the deficiencies of Dow.  
Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of claims 1 and 31 of the present application.
Claims 2-4, 7, 13-17, 24 and 28 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Claims 32 and 34 are allowed insofar as they depend on claim 31 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786